Citation Nr: 0309387	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  97-25 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether the veteran's Social Security disability income is 
counted as annual family income for VA improved nonservice-
connected disability pension purposes.  

ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to March 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The veteran has since moved into the 
jurisdiction of the Hartford, Connecticut, RO, from where 
this case was certified.  


FINDINGS OF FACT

1.  The veteran was awarded entitlement to improved 
nonservice-connected disability pension in October 1995, 
effective from September 1994, based on no countable family 
income from any source.  

2.  The veteran received his Social Security disability 
benefits, effective from January 1996, thereby causing a 
reduction in the amount of monthly VA pension due to veteran.  


CONCLUSION OF LAW

Social Security disability benefits are countable as income 
in determining VA improved nonservice-connected disability 
benefits.  38 U.S.C.A. §§ 501(a), 1503(a), 1521 (West 2002); 
38 C.F.R. §§ 3.3(3), 3.231, 3.271, 3.272, 3.273 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  However, the VCAA is 
not applicable where the law, not the factual evidence, is 
dispositive of the appeal.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).  

In an October 1995 decision, the RO awarded the veteran 
entitlement to improved nonservice-connected disability 
pension, effective from September 1994.  The amount of the 
pension was based on the financial information he submitted 
showing no family income.  The veteran was informed that the 
rate of pension paid depended on the amount of his family 
income and that there were income limitations for receipt of 
pension benefits and advised that there were certain types of 
income which may be excluded in determining the income 
countable for VA purposes.  He was further advised that if 
his family income changed, he was to report the sources and 
amounts of all income, to include receipt of Social Security 
benefits, and VA would determine any amount that did not 
count.  

In April 1997, VA informed the veteran of the proposal to 
reduce his VA pension payments, effective from January 1, 
1996, and advised him of his appellate rights.  The basis for 
the proposal was that information received from the Social 
Security Administration revealed he was in receipt of monthly 
Social Security disability benefits thereby changing the 
amount of his family income used by VA to determine his 
monthly pension benefits.  The veteran disagreed with the 
reduction proposal maintaining that Social Security 
disability payments should not count as part of his family's 
income for VA purposes.  By VA letter dated in June 1997, the 
veteran was informed that his VA nonservice-connected 
disability pension benefits had been reduced, effective from 
January 1, 1996, due to change of family income because of 
his monthly Social Security disability benefits; that this 
reduction had caused an overpayment in VA benefits consisting 
of the amount of VA pension he had actually received and the 
amount he was actually due while receiving Social Security 
benefits; and he was apprised of his appellate rights.  

At this point, the Board notes the veteran applied for a 
waiver of recovery of the overpayment, in the amount of 
$13,449.00, that was created by the reduction of his VA 
improved pension.  The VA Committee on Waivers and 
Compromises initially denied the waiver request determining 
that it would not be against the principles of equity and 
good conscience for him to repay the debt.  On appeal, upon 
consideration of subsequently submitted financial 
information, the Committee granted the veteran a waiver of 
recovery of the overpayment on the basis that it would cause 
him and his family an undue financial hardship.  Hence, any 
issue of waiver of recovery of the overpayment is moot at 
this time and that issue is not currently before the Board.  

On the other hand, the veteran insists that Social Security 
disability benefits should not be considered countable income 
for VA nonservice-connected improved disability pension 
purposes.  

Analysis

Nonservice-connected disability pension is a benefit payable 
by VA to veteran of a period of war because of permanent and 
total disability.  Income eligibility for pension, and the 
amount of any pension payable is determined  by subtracting 
the veteran's countable annual family income from the maximum 
amount allowed by law for a person in the veteran's 
particular circumstance.  The maximum amount limitation is 
adjusted from year to year.  In determining the veteran's 
countable annual family income for purposes of improved 
nonservice-connected disability pension, payments of any kind 
from any source shall be counted as income during the twelve-
month annualization period in which received, unless 
specifically excluded under 38 C.F.R. § 3.272.  Social 
Security disability benefits are not specifically excluded; 
hence, they are included as countable income for the year in 
which they are received.  See 38 U.S.C.A. §§ 501, 1503, 1521; 
38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273.  

In the veteran's case, he is disputing the fact that Social 
Security disability benefits are counted as part of his 
family's annual income for VA improved nonservice-connected 
disability pension purposes.  However, the Board finds that 
there is no basis in law or fact to consider the veteran's 
request on the merits because the law is dispositive on this 
issue.  Under the circumstances, the appeal to the Board on 
this issue is terminated as the disposition of this claim is 
based on the law, and not the facts of the case, the claim 
must dismissed based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

As Social Security disability benefits are included by law as 
countable family income for improved nonservice-connected 
disability pension purposes, the appeal is dismissed.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

